Exhibit 10.4

AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 9, 2015
and effective as of May 31, 2015 (this “Amendment”), is among:

(a) Convergys Funding Inc., a Kentucky corporation (“Seller”),

(b) Convergys Corporation, an Ohio corporation (“Convergys”), as initial
Servicer and Performance Guarantor,

(c) Liberty Street Funding LLC, a Delaware limited liability company (“Liberty
Street” or the “Conduit”),

(d) The Bank of Nova Scotia (“Scotiabank”), and its assigns hereunder
(collectively, the “Scotiabank Committed Purchasers” and, together with Liberty
Street, the “Scotiabank Group”),

(e) Wells Fargo Bank, N.A. (“Wells Fargo” and together with the Conduit and
Scotiabank, the “Purchasers”), successor by merger to Wachovia Bank, National
Association,

(f) The Bank of Nova Scotia in its capacity as agent for the Scotiabank Group
(the “Scotiabank Group Agent”), and

(g) Wells Fargo Bank, N.A. in its capacity as administrative agent for the
Purchasers and the Scotiabank Group Agent (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with the
Scotiabank Group Agent, the “Agents”).

PRELIMINARY STATEMENT

Seller, Servicer, the Purchasers and the Agents are parties to that certain
Receivables Purchase Agreement dated as of June 30, 2009, as amended (the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement. The parties wish to amend
the Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. Upon the terms and subject to the conditions set forth in this
Amendment, the parties hereto hereby agree that the Agreement is hereby amended
as follows:

1.1. Section 1.2 of the Agreement is hereby amended (a) to delete “by 12:00 noon
(New York City time) one (1) Business Day prior to” where it appears in the
first sentence thereof and to substitute in lieu thereof “not later than 10:00
a.m. (New York City time) on the Business Day of”, and (b) to delete the fifth
sentence thereof in its entirety.

1.2. Section 1.3 of the Agreement is hereby amended and restated in its entirety
to read as follows:



--------------------------------------------------------------------------------

Section 1.3. Decreases. Not later than 10:00 a.m. (New York City time) on the
date of any proposed reduction of Aggregate Invested Amount, Seller (or
Servicer, on Seller’s behalf) shall provide Wells Fargo and the Scotiabank Group
Agent with written notice (each, a “Reduction Notice”) specifying (i) the date
upon which any such reduction of Aggregate Invested Amount shall occur, (ii) the
amount of Aggregate Invested Amount to be reduced (the “Aggregate Reduction”),
(iii) each of Wells Fargo’s and the Scotiabank Group’s Percentage of such
Aggregate Reduction, which shall be applied ratably to the Receivables Interests
of each of Wells Fargo and, in the case of the Scotiabank Group, the Conduit and
the Scotiabank Committed Purchasers, in accordance with the amount of Invested
Amount (if any) owing to Wells Fargo, and in the case of the Scotiabank Group,
the amount of Invested Amount (if any) owing to the Conduit, on the one hand,
and the amount of Invested Amount (if any) owing to the Scotiabank Committed
Purchasers (ratably, based on their respective Ratable Shares), on the other
hand. Only one (1) Reduction Notice shall be outstanding at any time.

1.3. Section 2.7 of the Agreement is hereby deleted in its entirety.

1.4. Section 7.1(a) of the Agreement is hereby amended to add the following at
the end thereof:

Information required to be delivered pursuant to clause (i), (ii) or (v) of this
Section 7.1(a) shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, shall be
available on the website of the SEC at http://www.sec.gov. Subject to the
immediately preceding sentence, so long as Wells Fargo or any or any of its
Affiliates is the Administrative Agent, materials required to be delivered
pursuant to Section 7.1(a) shall be delivered to the Administrative Agent in an
electronic medium in a format acceptable to the Administrative Agent by email at
michael.landry@wellsfargo.com (or such other email address the Administrative
Agent may specify in writing to the Seller Parties from time to time).

1.5. Sections 7.1(b)(i) and 7.1(b)(v) of the Agreement are hereby amended and
restated in their entirety to read, respectively, as follows:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event hereunder, and the
occurrence of a “Termination Event” or “Potential Termination Event” (as defined
in any of the Receivables Sale Agreements) by a statement of an Authorized
Officer of such Seller Party.

(v) Termination Date. The occurrence of the “Termination Date” under and as
defined in any of the Receivables Sale Agreements.

1.6. Section 7.1(i)(S) of the Agreement is hereby amended to delete “as
expressly contemplated in the CCM Receivables Sale Agreement and in the
Convergys Receivables Sale Agreement” where it appears and to substitute in lieu
thereof “except as expressly contemplated in the Receivables Sale Agreements”.

1.7. Sections 7.2(f), 7.2(h) and 7.2(i) of the Agreement are hereby amended and

 

2



--------------------------------------------------------------------------------

restated in their entirety to read, respectively, as follows:

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in any of the Receivables Sale Agreements), or send any written
notice to any Originator in respect thereof, without the prior written consent
of the Agents and Wells Fargo, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(e) of any of the Receivables
Sale Agreements.

(g) Seller Indebtedness. Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Obligations,
(ii) the Subordinated Loans (as defined in any of the Receivables Sale
Agreements), and (iii) other current accounts payable arising in the ordinary
course of business and not overdue.

(h) Prohibition on Additional Negative Pledges. Seller will not (and will not
authorize any Originator to) enter into or assume any agreement (other than this
Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the Receivables, Collections or Related
Security except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents. Seller will not (and will not authorize any Originator
to) enter into or assume any agreement creating any Adverse Claim upon the
Subordinated Notes (as defined in any of the Receivables Sale Agreements).

1.8. Section 9.1(k) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(k) The “Termination Date” under and as defined in any of the Receivables Sale
Agreements shall occur with respect to the applicable Originator or (ii) any
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller under any of the Receivables Sale Agreements to which such Originator is
a party.

1.9. Exhibit I to the Agreement is hereby amended to add the following new
definitions in their appropriate alphabetical order:

“Encore Receivables Sale Agreement” means that certain Receivables Sale
Agreement, dated as of May 29, 2015 and effective as of May 31, 2015, between
Encore Receivable Management, Inc., a Kansas corporation, and Seller, as the
same may be amended, restated or otherwise modified from time to time.

“Global Receivables Sale Agreement” means that certain Receivables Sale
Agreement, dated as of May 29, 2015 and effective as of May 31, 2015, between
Stream Global Services AZ, Inc., an Arizona corporation, and Seller, as the same
may be amended, restated or otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“International Receivables Sale Agreement” means that certain Receivables Sale
Agreement, dated as of May 29, 2015 and effective as of May 31, 2015, between
Stream International Inc., a Delaware corporation, and Seller, as the same may
be amended, restated or otherwise modified from time to time.

1.10. Exhibit I to the Agreement is hereby amended to delete the definition of
“Required Notice Period” in its entirety.

1.11. The following defined terms appearing in Exhibit I to the Agreement are
hereby amended and restated in their entireties to read, respectively, as
follows:

“LIBOR Market Index Rate” means, for any day, the three-month Eurodollar Rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such date, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrative Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes; provided, however, in no event shall the LIBOR Market Index
Rate be less than 0%.

“Originators” means Convergys Customer Management Group Inc., an Ohio
corporation, Convergys Corporation, an Ohio corporation, Stream International
Inc., a Delaware corporation, Stream Global Services AZ, Inc., an Arizona
corporation, and Encore Receivable Management, Inc., a Kansas corporation.

“Receivable” means any “Receivable” under and as defined in any of the
Receivables Sale Agreements In which Seller now has or hereafter acquires any
right, title or interest. Indebtedness and other rights and obligations arising
from any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an Invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreements” means the CCM Receivables Sale Agreement, the
Convergys Receivables Sale Agreement, the International Receivables Sale
Agreement, the Global Receivables Sale Agreement and the Encore Receivables Sale
Agreement.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with

 

4



--------------------------------------------------------------------------------

respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined In any of the Receivables Sale Agreements), (iv) any payment
made to redeem, purchase, repurchase or retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of capital stock of Seller now or hereafter outstanding, and (v) any payment of
management fees by Seller (except for reasonable management fees to an
Originator or its Affiliates in reimbursement of actual management services
performed).

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each of Receivables Sale Agreements, each Collection Account Agreement,
the Performance Undertaking, the Fee Letter, the Liquidity Agreements, the
Subordinated Notes (as defined in any of the Receivables Sale Agreements) and
all other instruments, documents and agreements required to be executed and
delivered pursuant hereto.

1.12. All references in the Agreement to The Bank of Nova Scotia’s address for
notices are hereby changed to read as follows:

The Bank of Nova Scotia

Asset Backed Finance

250 Vesey Street, 23rd Floor,

New York, NY 10281

Attention: Luke Evans and Tim Johnston

Phone: +1.778.327.6977

Email: luke.evans@scotiabank.com; tim.johnston@scotiabank.com

1.13. All references in the Agreement to the Servicer’s address for notices are
hereby changed to read as follows:

Convergys Corporation

201 East Fourth Street

Cincinnati, Ohio 45202

Attention: David R. Wiedwald

Phone: (513) 784-1071

Email: david.r.wiedwald@convergys.com

2. Representations and Warranties of Seller Parties. In order to induce the
Agents, the Purchasers and the Servicer to enter into this Amendment, (i) each
of the Seller Parties hereby represents and warrants to the Agents and the
Purchasers, as to Itself or on its own behalf, as applicable, as of the date
hereof: (a) The execution and delivery by such Seller Party of this Amendment
and the performance of its obligations hereunder and under the Agreement as
amended hereby are within its corporate powers and authority and have been duly
authorized by all necessary corporate or limited liability company action on its
part; (b) this Amendment has been duly executed and delivered by such Seller
Party; (c) this Amendment and the Agreement as amended hereby constitute the
legally valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); (d)

 

5



--------------------------------------------------------------------------------

as of the date hereof, the representations and warranties set forth in
Section 5.1 of the Agreement are true and correct as though made on and as of
the date hereof; and (e) as of the date hereof, and after giving effect to this
Amendment, no event has occurred and is continuing, or would result from this
Amendment, that will constitute an Amortization Event or a Potential
Amortization Event.

3. Effectiveness. This Amendment shall become effective as of the date first
above written upon (i) receipt by the Administrative Agent of counterparts
hereof, duly executed by each of the parties hereto and acknowledged by the
Performance Guarantor, (ii) receipt by the Administrative Agent of counterparts
of each of the other documents listed on Exhibit A hereto, duly executed by the
parties thereto, and (iii) payment in full of Administrative Agent’s outstanding
legal fees in connection with this Amendment and the documents required to be
delivered hereunder. Except as expressly amended hereby, the Agreement shall
remain unaltered and in full force and effect.

4. Miscellaneous.

4.1. Bankruptcy Petition. Each of Seller, the Servicer, the Agents and the
Purchasers hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding senior indebtedness of
the Conduit, it will not institute against, or join any other Person in
instituting against, the Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

4.2. CHOICE OF LAW. THIS AMENDMENT (AND THE AGREEMENT AS AMENDED HEREBY) SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE
AGENT’S OR PURCHASERS’ OWNERSHIP OF OR SECURITY INTEREST IN THE RECEIVABLES AND
RELATED SECURITY OR REMEDIES IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

4.3. CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY), AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY) SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

4.4. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING

 

6



--------------------------------------------------------------------------------

IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED HEREBY) OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

4.5. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).

4.6. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic mail attaching an image or .pdf of an executed counterpart shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CONVERGYS FUNDING INC., AS SELLER By:

/s/ David R Wiedwald

Name: David R Wiedwald Title: Treasurer CONVERGYS CORPORATION, AS SERVICER AND
PERFORMANCE GUARANTOR By:

/s/ David R Wiedwald

Name: David R Wiedwald Title: Treasurer

 

8



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC By:

/s/ Jill A. Russo

Name: Jill A. Russo Title: Vice President

 

9



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, AS A COMMITTED PURCHASER AND AS SCOTIABANK GROUP AGENT
By:

/s/ Eugene Dempsey

Name: Eugene Dempsey Title: Director

 

10



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., INDIVIDUALLY AS A PURCHASER AND AS ADMINISTRATIVE AGENT
By:

/s/ Michael J. Landry

Name: Michael J. Landry Title: Vice President

 

11



--------------------------------------------------------------------------------

EXHIBIT A

CLOSING DOCUMENTS

 

Documents

  

Responsible

Party

Section 1.1 Amendment No. 8 to Receivables Purchase Agreement

   B&T

(a) Updated Exhibit VIII: Credit and Collection Policy

   Convergys

Section 1.2 New Receivables Sale Agreements

  

(a) Encore

   B&T

(b) International

   B&T

(c) Global

   B&T

Exhibit II: Chief Executive Office and Locations of Records; State of
Organization and Organizational Identification Number; Federal Employer
Identification Number; Other Names

   FBT

Exhibit V: Credit and Collection Policy

   Convergys

Exhibit VII: Form of Receivables Report for each Originator

   Convergys/Wells

Schedule A: List of Documents to Be Delivered to Buyer Prior to the initial
Purchase

   B&T

Section 1.3 Amended and Restated Performance Undertaking

   B&T

Section 1.4 Subordinated Note for New Originators (in the form of Exhibit VI
above):

  

(a) Encore

   FBT

(b) International

   FBT

(c) Global

   FBT

Section 1.5 True Sale and Non-Consolidation Opinion [or “bolt-on” opinion
covering New Originators]

   FBT

Section 1.6 Security Interest Opinion covering New Originators

   FBT

 

12



--------------------------------------------------------------------------------

Documents

  

Responsible

Party

Section 1.7 Corporate Opinion covering Performance Guarantor and New Originators

   FBT

Section 1.8 Secretary’s Certificate for CMG, either certifying that there has
been no change to the following or otherwise attaching the updated version of:

   FBT

(a)    Certificate of Incorporation

   FBT

(b)    Bylaws

   FBT

(c)    Resolutions of the Board of Directors

   FBT

(d)    Incumbency

   FBT

Section 1.9 Secretary’s Certificate for Convergys, either certifying that there
has been no change to the following or otherwise attaching the updated version
of:

   FBT

(a)    Certificate of Incorporation

   FBT

(b)    Bylaws

   FBT

(c)    Resolutions of the Board of Directors

   FBT

(d)    Incumbency

   FBT

Section 1.10 Secretary’s Certificate for Encore, attaching:

   FBT

(a)    Articles of Incorporation

   FBT

(b)    Bylaws

   FBT

(c)    Resolutions of the Board of Directors

   FBT

(d)    Incumbency

   FBT

Section 1.11 Secretary’s Certificate for International, attaching:

   FBT

(a)    Certificate of Incorporation

   FBT

(b)    Bylaws

   FBT

(c)    Resolutions of the Board of Directors

   FBT

 

13



--------------------------------------------------------------------------------

Documents

  

Responsible

Party

(d)    Incumbency

   FBT

Section 1.12 Secretary’s Certificate for Global, attaching:

   FBT

(a)    Articles of Incorporation

   FBT

(b)    Bylaws

   FBT

(c)    Resolutions of the Board of Directors

   FBT

(d)    Incumbency

   FBT

Section 1.13 Secretary’s Certificate for Seller, either certifying that there
has been no change to the following or otherwise attaching the updated version
of:

   FBT

(a)    Articles of Incorporation

   FBT

(b)    Bylaws

   FBT

(c)    Resolutions of Board of Directors

   FBT

(d)    Incumbency

   FBT

Section 1.14 UCC, Tax and Judgment Lien Search Reports for New Originators

   B&T

Section 1.15 Good standing/foreign qualification certificates for Seller,
Existing Originators and New Originators, as set forth on Exhibit B

   FBT

Section 1.16 UCC-1 Financing Statement naming each New Originator, as Debtor/
Seller, the Administrative Agent as Total Assignee of Secured Party/Buyer, and
Seller, as Original Secured Party/Buyer

   B&T

Section 1.17 Compliance Certificate for Servicer

   Servicer/FBT

Section 1.18 Receivables Report

   Servicer

 

14